Parish of East Baton Rouge Dist. Ct. No. 10-85-985.
Bryan Bush, Dist. Atty. by Robert Piedr-ahita, Asst. Dist. Atty., Baton Rouge, for plaintiff/appellee.
Office of the Public Defender by Bonnie Jackson, Asst. Public Defender, Baton Rouge, for defendant/appellant.
APPEALS DISMISSED: La.C.Cr.P. art. 914 requires a motion for appeal must be made within five days after the judgment or ruling at issue and that it be made either “orally in open court or by filing a written motion with the clerk.” Telephone calls to the office of the trial judge by a person identifying himself as defendant do not constitute valid motions for appeal. The written motions for appeal filed herein were untimely.